DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kino et al (US 10,326,342).
Regarding claim 1, Kino et al teach a rotor manufacturing device (Fig. 9, 20-24) for inserting sheets (10) and permanent magnets (6) into slots (9) extending along a rotational axis of a rotor core (5), each slot being an elongated hole and having a pair of internal faces (Fig. 1, 9a & 9b) opposing each other, the rotor manufacturing device comprising:
a pair of sheet guides (Fig. 12, 20 & 21; Fig. 17, 30 & 31) opposing each other, each of the sheet guides being disposed above a corresponding one of the pair of internal faces of the slot (9) to feed the sheet (10) into the slot; and
a holder (Fig. 9, 22-24) disposed between the pair of sheet guides, the holder comprising a magnet outlet through which the permanent magnet (6) is fed into the slot (9) from above;
wherein the sheets (Fig. 12, 10) and the permanent magnets (6) are inserted with the rotor core (5) positioned to vertically orient the rotational axis of the rotor core;
the pair of sheet guides (30 & 31) is linearly symmetrical in a front view in which a side of the pair of sheet guides is located at the front; and
the axis of symmetry of the pair of sheet guides (Fig. 17, 30 & 31) and a center axis of the magnet outlet (Fig. 9, Along 23 & 24) are aligned with each other in the front view.

Regarding claim 2, Kino et al teach:
a pair of retaining plates (Fig. 8, 22) structured to pinch the permanent magnet in place against the weight of the permanent magnet (6) is disposed at the magnet outlet;
the retaining plates bend away (Fig. 10, 22) from the axis of symmetry while the permanent magnet (6) is inserted into the slot (9), and
the retaining plates (22) have equal spring constants, to clamp the magnet (6) above the spacer or sheet (10) and the slot (9).

Regarding claim 3, Kino et al teach that the holder comprises a pressing device (23) configured to press the permanent magnet (6) downward against a pinching force of the pair of retaining plates (22) after the sheets are inserted into the slot (9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 1, 2022